DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Claim 38 is new.
Claims 5, 6, and 29 are cancelled.
Claims 1-4, 7-28 and 30-38 are under examination.

Information Disclosure Statement
The IDS filed 8/12/2021 have been considered by the Examiner.
  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 63/034140 filed 6/03/2020 is acknowledged.

Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified to address new amendments. Rejection of claim 36 which reads on a program per se is also maintained.

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-28 and 30-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
Constructing a data set from a series of libraries wherein at least one library in the series of libraries comprises genomic, proteomic and research data specific to non-humans. This step reads on a process that can be performed by the human mind and is therefore an abstract idea. The step des not recite what kind of data is contained in the training set, only what is contained in the libraries from which the data set is constructed.
Utilizing a predicative machine learning (ML) model to obtain a predicted quality for performance of a plurality of sequences. This step is recited at a high degree of generality wherein the step does not recite how the ML model is utilized to predict a sequence performance quality. There are no steps reciting specifically the type of data the predicative ML model is trained on, inputting specific data into the ML model or the type of resulting data derived from the ML model which is the prediction. The step therefore reads on a mental process or mathematics per se and is therefore an abstract idea. 

Designing candidate protein, cell, tissue or organ samples derived from the non-human donor using the selected subset of sequences. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Measuring a respective in silico performance of each designated candidate protein, cell, tissue or organ sample. This step reads on one that can be performed by the human mind by analyzing data from a computer (in silico) and is therefore an abstract idea.
 Selecting a designated candidate protein, cell, tissue, or organ sample for manufacture based the performance. This step reads on one that can be performed by the human mind and is therefore an abstract idea.

Step 2A Prong One: Identification of a Natural Correlation
	The claims recite developing a machine learning model based on a constructed training set which may include genomic, proteomic and research data and utilizing the model to obtain predicted quality or performance of a plurality of nucleic acid sequences for introduction into a genome of a non-human donor. This limitation is drawn to determining a natural correlation. The limitation is broadly recited such that the predicted quality or performance of a plurality of nucleic acid sequences as a result of the genomic, proteomic and research data is a recognition of a natural principle and natural correlation between the genomic or proteomic characteristics and sequence performance or quality. 

Step 2A Prong Two: Consideration of Practical Application
The claims recite in a step of selecting a candidate sample for manufacture which is a further step drawn to an abstract idea. The claims do not recite an additional element that practically applies the rejected abstract ideas.
Claims 31 recites manufacturing a prototype sample using the selected designed candidate protein, cell, tissue or organ and treating a human patient or the patient populations with the prototype sample. However, the claims do not recite what is being treated or a specific treatment and therefore this limitation does not meet the criteria for practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
1. Developing a predicative machine learning model based on the constructed data, wherein the model is selected from neural network, Bayesian network, a SVM, a kNN model or combination thereof.
2. In silico performance, as in claim 1.
3. Manufacturing a prototype sample using the designated candidate sample, as in claims 2 and 31.
4. Measuring in vitro performance of a sample, as in claim 3.
5. Treating a human patient or the patient populations with the prototype sample, as in claim 31.
6. A processor, as in claim 37.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited additional elements are routine, conventional and well understood for the following reasons:
1. developing the broadly claimed predicative ML model based on training data is well known. The specification teaches (par. 00189) that the predicative model may be a genomic, nucleotide or proteomic, amino acid sequences to design a candidate cell, tissue, or organ therapy. Sequence characteristic predicting ML models are well known as evidenced in the review of Volk et al. (ACS Synth. Biol. vol. 9 (June 2, 2020) pages 1514-1533; see Figure 2, Figure 4, section “At The Nucleic Acid Level” and section “At The Protein Level”). 
2. In silico “performance” or simulations and in vitro “performance” such as assays are routine, conventional and well understood. Manufacturing samples and generally treating patients is also routine, conventional and well understood.
3., 4, and 5. of manufacturing sequence samples, measuring and using the designated candidate sample, to then treat a  human is also well known routine and conventional. 
The limitations drawn to “xenotransplanation” are intended used. The claims are not specific as to which features or characteristics are determined with the model so that xenotransplantation can be performed. Volk et al. teach that ML sequence prediction for protein and nucleic acid engineering is well known.
Other elements of the method include a processor performance which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim 36 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim is drawn to a computer program product which reads on a program, a signal or carrier wave. It is noted that a transitory signal such as a carrier wave, or a program, per se, is not a statutory category of invention, as set forth in In re Nuijten. A review of the specification does not show a definition of computer program product that excludes an embodiment that is information in a signal. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory”, see the notice regarding Computer Readable Media (1351 OG 212 (23 February 2010)).
 

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Upon further consideration of the claims and amendments, the 35 USC 101 rejection must be maintained.
Applicants have amended the claims and argue that at least claim 1 recites using specific machine learning models that are intended for computer implementation and would be considered outside the scope of mental processes. Examiner acknowledges 
It is noted that the claims recite utilizing the predicative model to obtain a predicted quality or performance of nucleotide sequences for introduction into a genome or a genetically optimized non-human donor. Neither the claims nor the specification describe what characteristics are being predicted by the model. Also, the claims recite that any training data can be used. The first step recites construction a training data set from a series of libraries, wherein at least one library comprises genomic, proteomic, and research data. This step recites the type of data included in the libraries but does not limit the training data set.
Applicants have further amended at least claim 1 to recite designing a candidate protein, cell, tissue, or organ samples for xenotransplantation in the human patient population using the selected subset of nucleotide sequences.  This limitation only limits the step to designing a candidate protein, cell, tissue, or organ samples. The “for xenotransplantation” is an intended use and “using the selected subset of nucleotide sequences” does not limit the step with regard to how these sequences are used or what specific process is performed with the sequences. The step is not specific as to what processes are 
The measuring and selecting steps also recite for xenotransplantation in the human patient population which is an intended use. Measuring in silico performance of designed proteins, cells, tissue or organs and selecting a designed candidate is obvious and Well Known (as in MPEP 2144.03). The recited steps are not specific as what techniques are performed or characteristics measured and selected such that they are specifically for xenotransplantation. 
Applicants point to the specification (par. 0021-0023, 00116, and 0188) and argue an improvement to technology, i.e. the specification discloses a high throughput platform that integrates molecular biology automation data analytics and machine learning and that the present disclosure provides techniques involving AI and ML algorithms based on experimental data to provide technical improvement in modeling of animal source/donor, animal genome responding to gene editing, or grated engineered cell, tissue or organ transplant recipient.
In response, a review of the specification did not reveal any specific algorithms developed by the Applicants. The specification broadly teaches (par. 0189) that the platform may include machine learning that predicts genomic, nucleotide or proteomic amino acid sequences to design a candidate cell, tissue or organ therapy. However, such ML algorithms for determining protein or nucleic acid characteristics are well 
Furthermore, the claims read on a natural correlation because predicting a quality or performance of nucleotide sequences for introduction into a genome is the recognition of a natural principle. Though the claims are not specific with regard to the performance or quality characteristics predicted, the claims are broad such that they encompass natural principles and a natural correlation between the genomic or proteomic characteristics and the predicted quality or performance of the sequence such that it can be introduced into a genome.


Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1-35 are rejected under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-28 and 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
designing candidate protein, cell, tissue or organ samples derived from the non-human donor for xenotransplantation in the human patient or patient population. It is not clear what “derived from the non-human donor” is referring to. There are no previous steps of deriving candidate protein, cell, tissue or organ samples from a non-human donor for xenotransplantation. Perhaps Applicants mean designing candidate protein, cell, tissue or organ samples for xenotransplantation in the human patient or patient population.

Claim Rejections - 35 USC § 103
	The rejection of claims 1-37 under 35 U.S.C. 103(a) as being unpatentable over Stratford et al. in view of Rooney et al. is withdrawn in view of Applicant’s amendments. 
The following rejection is necessitated by Applicant’s amendments.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-4, 7-28 and 30-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stratford et al. (US 2019/0311781) in view of Rooney et al. (US 2020/0279616) and further in view of Choi et al. (MAbs vol. 7 (2015) Taylor & Francis) and further in view of Volk et al. (ACS Synth. Biol. vol. 9 (June 2, 2020) pages 1514-1533).
	Stratford et al. teach (par. 0011-0013) applying a machine learning algorithm to training data comprising a positive and negative data set comprising peptide sequences that where identified from surface bound or secreted MHC complexes (positive) and those not identified or inferred (negative)(i.e. constructing a training data set from a series of libraries, developing and utilizing the predicative machine learning model).
Stratford et al. teach identifying peptides which contain features that are positively associated with successful navigation of the cell's natural endogenous and/or exogenous processing, transportation and presentation pathway; Stratford teach that these peptides if they are capable of binding a specific MHC molecule, are likely to be detectable on the surface of the cell in a MHC-peptide (MHC-p) complex (par. 0010); Stratford teach that their trained machine learning algorithm or statistical inference model can therefore be used to make HLA/MHC allele-specific predictions (par. 0013)(i.e. predicting quality or performance of sequences or a candidate sample)
Stratford teach that their machine learning algorithm can identify peptides that contain features positively associated with natural endogenous or exogenous cellular 
	Stratford teach that the positive data set is inferred or identified from surface bound or secreted HLA/MHC molecules in a non-human species (par. 0057)(i.e. training data from non-humans).
Stratford et al. do not teach developing a predicative model that is selected from a neural network, Bayesian network, support vector machine, or a k-nearest neighbor model or combination thereof. 
Stratford et al. do not specifically teach utilizing the machine learning model to predict quality or performance of sequences from a non-human donor. Stratford et al. do not specifically teach selecting sequences for designing a candidate sample, measuring in silico performance of the sample and selecting a candidate from the sample for manufacture.
Rooney et al. teach (par. 0013) using a machine learning  HLA peptide prediction model and training the HLA peptide binding prediction model using training data comprising sequence information of sequences of peptides identified to bind to an HLA class II protein or an HLA class II protein analog; and (b) identifying, based at least on the plurality of binding predictions, a peptide sequence of the plurality of peptide sequences that has a probability greater than a threshold binding prediction probability value of binding to at least one of the one or more proteins encoded by a class II HLA allele of a cell of the subject.

Rooney et al. teach that the “subject” may be a non-human mammal (par. 0424) and that the peptides (antibodies can be humanized (par. 0407)).
Choi et al. teach that antibodies derived from non-human sources (i.e. designing candidate samples derived from non-human donor using a selected set of sequences).
Choi et al. teach computational protein design methods to select amino acids to incorporate (Abstract and page 1049, section “Computational design”)(i.e. measuring in silico performance of each designed candidate sample)
Choi et al. teach the production of variant antibodies from their design methods (page 1054, col. 2, section “Production of Humanized TZ47 Variant Antibodies”)(i.e. selecting a designed candidate for manufacture).
Volk et al. teach biosystem design using machine learning models comprising neural networks, support vector machines, and k-nearest neighbors (Abstract, Figure 2, Table 1, sections “Machine Learning Algorithms) and Bayesian optimization (page 1516, col. 1). Volk et al. teach nucleic acid and protein performance prediction (pages 1519-1523) and that the machine learning models can be used for whole cell design (page 1514, col. 1, par. 1); Volk et al. teach that ML with neural networks can use biological data including sequencing libraries to capture whole cell dynamics and move to modeling complex communities (page 1515, col. 2, par. 1)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the machine learning method for identifying KSR standard of obviousness to Stratford et al. and Rooney et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Stratford et al. for a predicative machine learning model that predicts useful peptides with the method of Rooney et al. for applying sequences from a non-human subject to a machine learning model. As a result, the predictable result of predicting performance of sequences from a non-human subject would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Stratford et al. and Rooney et al. for predicting performance of sequences from a non-human subject with the teachings of Choi et al. who make obvious in silico modeling and subsequent manufacture of selected proteins. Choi et al. provide motivation by teaching that their computation method allows for direct selection of amino acids to incorporate from human germline sequences. One of skill in the art would have had a reasonable expectation of success at combining Stratford et al., Rooney et al. and Choi et al. because at least Rooney et al. and Choi et al. are concerned with computer based antibody design. 
.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicants have amended the claims to recite specific machine learning algorithms. However, these limitations are made obvious by Volk et al. as set forth above. Furthermore, the claims are broadly recited such that they read on determining any quality or performance of sequences utilizing the predicative machine learning model. 
The instant specification provides disclosure for various AI techniques but is not specific with regard to the data used to train the ML algorithms or the characteristics for xenotransplantation. Volk et al. makes obvious machine learning for biosystem design including at the nucleic acid level (page 1519-1521) and protein level (page 1521-1523).
	
Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631